Citation Nr: 9926460	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, beyond July 31, 1998, based 
on a period of convalescence following surgery for a service-
connected right knee disability.

2.  Entitlement to an increased evaluation for right knee 
injury with patellectomy, secondary to congenital hip 
dysplasia, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent surgery for his service-connected 
right knee disability in April 1998 and was granted a 
temporary total evaluation from April 7, 1998 to July 31, 
1998.

3.  Residuals of the right knee surgery necessitated 
additional convalescence between August 1, 1998 and February 
28, 1999, as reflected by evidence of immobilization by knee 
brace and prohibited weightbearing.

4.  The veteran's right knee injury with patellectomy, 
secondary to congenital hip dysplasia, is productive of 
limitation of motion, instability, and pain on movement.



CONCLUSIONS OF LAW

1.  The requirements for an extension of a temporary total 
evaluation beyond July 31, 1998, based on a period of 
convalescence following surgery for a service-connected right 
knee disability, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.30 (1998).

2.  The criteria for an evaluation of 30 percent for right 
knee injury with patellectomy, secondary to congenital hip 
dysplasia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Temporary Total Evaluation

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim in that it is plausible, 
capable of substantiation, or meritorious on its own.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed and that, accordingly, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

A temporary total evaluation will be assigned when it is 
established by a hospital discharge or outpatient report that 
entitlement is warranted under 38 C.F.R. § 4.30 
(a)(1),(2),(3) (1998).  The rating will be effective from the 
date of hospital admission or outpatient treatment and 
continue for one, two, or three months from the first day of 
the month following discharge or release.  Extensions beyond 
the initial three month period may be granted.  See 38 C.F.R. 
§ 4.30 (b)(1),(2) (1998).

In order to warrant a temporary total evaluation under 
38 C.F.R. § 4.30 (1998), treatment for a service-connected 
disability must result in (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weightbearing prohibited), or; (3) immobilization by 
cast, without surgery, of one or more major joints.

The record shows that the RO initially granted a temporary 
total evaluation in a May 1998 rating decision and assigned 
the 100 percent evaluation from April 7, 1998 to June 1, 
1998.  Thereafter, subsequent rating decisions granted 
extensions of the temporary total evaluation to June 30, 1998 
and July 31, 1998 respectively.

The evidence of record establishes that the veteran underwent 
surgery, described as an arthroscopy and patellectomy, of his 
service-connected right knee in April 1998.  Following 
surgery, the veteran's knee was confined to a brace.  In May 
1998, a VA physician stated that the veteran would need to 
wear his brace for approximately 4 to 6 weeks and he would 
not be completely healed for another one to two months, at 
which time his ability to work would be evaluated.

However, another letter in July 1998 stated that the veteran 
was still recovering from surgery and that he had a 
significant loss of strength and motion of the right knee.  
The veteran could not walk or stand for any length of time.  
It was anticipated that he could return to work in 6 months 
to a year.  Finally, letters dated in February 1999 stated 
that the veteran's right knee had been immobilized for 
several months following surgery with no weightbearing 
allowed.  He could only now safely ambulate with 
weightbearing and could return to work on February 20, 1999.

Based upon the aforementioned medical evidence, the Board 
concludes that, resolving all reasonable doubt in favor of 
the veteran, an extension of a temporary total evaluation 
beyond July 31, 1998, is warranted.  In particular, the 
veteran sustained severe postoperative residuals in that his 
right knee was immobilized by, and required the continual use 
of, a leg brace.  Moreover, he had limited ability to stand 
and walk, and regular weightbearing was prohibited until 
February 1999.  As the evidence demonstrates that the 
veteran's April 1998 surgery resulted in post-operative 
residuals necessitating convalescence and an inability to 
work, the requirements for an extension of a temporary total 
evaluation for the period extending from August 1, 1998 to 
February 28, 1999 have been met.


II.  Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that the RO granted service connection for a 
right knee disability in April 1973 and assigned a 10 percent 
evaluation effective from January 1973.  The evaluation for 
this disability was increased to 20 percent effective from 
May 1978.  Thereafter, the evaluation was decreased to 10 
percent effective from August 1982.  A rating decision in 
September 1998 again increased the evaluation to 20 percent 
effective from August 1998.

The veteran's right knee disability has been awarded a 20 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (1998).  Under the rating 
schedule, limitation of flexion to 30 degrees and limitation 
of extension to 15 degrees is rated at 20 percent.  For an 
increase to 30 percent, flexion must be limited to 15 degrees 
and extension to 20 degrees.  The rating schedule 
contemplates normal flexion of the knee at 140 degrees and 
extension at 0 degrees.  See 38 C.F.R. § 4.71, Plate II 
(1998).

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998) must also be considered.  The VA is 
required to consider whether an increased evaluation could be 
assigned on the basis of functional loss due to pain or 
weakness to the extent that any such symptoms are supported 
by adequate pathology.  DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  A separate rating need not be made for pain but the 
impact of pain must be considered in making a rating 
decision.  See VAOPGCPREC 9-98, Fed. Reg. 63 (1998); Spurgeon 
v. Brown, 10 Vet.App. 194,196 (1997).

In the alternative, the veteran's right knee disability may 
be evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  Under this Diagnostic Code, moderate recurrent 
subluxation or lateral instability of the knee is rated at 20 
percent and severe recurrent subluxation or lateral 
instability of the knee is rated at 30 percent.  Moreover, if 
the veteran is rated under Diagnostic Code 5257 and there is 
x-ray evidence of arthritis and limitation of motion severe 
enough to warrant a zero percent rating under Diagnostic 
Codes 5260 or 5261, a separate rating is available under 
Diagnostic Code 5003 or 5010.  VAOPGCPREC 9-98.

An April 1998 VA hospital report reflects that the veteran 
underwent a right knee arthroscopy and patellectomy due to 
chronic knee pain that was not responsive to medication.  
Preoperatively, there was significant parapatellar 
tenderness, instability, and diminished range of motion.

VA outpatient records for the few months following surgery 
show that the veteran's range of motion slowly improved.  As 
of July 1998, range of motion was measured at 15 to 80 
degrees.  The veteran reported pain with movement of the 
knee, especially with extension.  Objective findings included 
a well-healed incision and severe quadriceps atrophy.

During VA examinations in June and August 1998, the veteran 
continued to wear a knee brace due to the recent surgery.  In 
June, range of motion, with the knee brace, was limited from 
18 to 55 degrees.  The veteran could ambulate without pain 
but had a slight limp of the right leg.  He was assessed with 
status post right knee patella surgery with residual swelling 
and tenderness.

In August, the veteran complained of pain, swelling, 
instability, and lack of endurance.  Upon examination, he 
walked with a limp on the right side and 2 inch atrophy of 
the right thigh was present.  The veteran could actively 
extend to neutral and flex to 80 degrees.  Passive range of 
motion was from 0 to 95 degrees.  There was pain and 
tenderness upon motion but the knee was stable to medial, 
lateral, anterior and posterior testing.  The x-ray report 
showed an absent right patella, with preserved joint space 
and no definite arthritic spurring.  The veteran was assessed 
with residual postoperative patellectomy.  

At a hearing before the Board in February 1999, the veteran 
stated that he had difficulty walking stairs and long 
distances.  He wore a knee brace for walking long distances.  
He claimed that he had daily pain since his right knee 
surgery, and that it occasionally awakened him at night.  He 
had gone to the emergency room several times in the past year 
due to the knee pain.  The knee was also unstable and he had 
muscle deterioration.  His leg would shake if he stood for a 
length of time, and the knee would occasionally give out and 
cause him to fall.  He could no longer drive, perform 
household chores, or engage in hobbies.  He exercised at home 
but did not participate in physical therapy or take 
medication.

Based upon the above findings, the Board concludes that the 
veteran is entitled to an evaluation of 30 percent for his 
right knee disability.  In so finding, the Board has taken 
into consideration the functional loss caused by pain, 
weakness, swelling, deformity, atrophy, instability, 
disturbance of locomotion, or interference with sitting, 
standing, and weightbearing.  See 38 C.F.R. §§ 4.40, 4.45 
(1998).  The evidence of record does establish that the 
veteran suffers from pain on movement, incoordination, 
fatigability, and muscle atrophy.  In particular, the veteran 
has testified that his right knee disability causes pain and 
instability and interferes with ambulation and daily 
activities.  This testimony is consistent with the recent 
medical examinations which have made objective findings of 
pain and quadriceps atrophy, and have noted that the veteran 
ambulates with a limp.  Therefore, the record shows the 
increased severity necessary for the next higher evaluation 
and the veteran's claim must be granted.

However, the record does not demonstrate the presence of 
ankylosis or other disability of the knee which would warrant 
a higher evaluation pursuant to alternative Diagnostic Codes.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 
5262, 5263 (1998).  The evidence also does not identify the 
presence of arthritis of the knee; therefore, the veteran is 
not entitled to a separate disability evaluation pursuant to 
Diagnostic Code 5003 or 5010.  See VAOPGCPREC 9-98.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
right knee disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

Subject to the provisions governing the award of monetary 
benefits, an extension of a temporary total evaluation for 
the period of August 1, 1998 to February 28, 1999 have been 
met, and the appeal is granted.

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for right knee injury with 
patellectomy, secondary to congenital hip dysplasia, is 
granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

